Exhibit 10.5

IMMUNOVANT, INC.

INDEMNITY AGREEMENT    

THIS INDEMNITY AGREEMENT (the “Agreement”) is made and entered into as of
[                    ], 20[    ] between Immunovant, Inc., a Delaware
corporation (the “Company”), and [                    ] (the “Indemnitee”).

RECITALS

A.    Highly competent persons have become more reluctant to serve corporations
as directors or officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation and its subsidiaries;

B.    Although furnishing of insurance to protect persons serving a corporation
and its subsidiaries from certain liabilities has been a customary and
widespread practice among U.S.-based corporations and other business
enterprises, the Company believes that, given current market conditions and
trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions. At the same time, directors, officers, and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself. The amended and restated
Certificate of Incorporation (the “Charter”) and Bylaws of the Company (the
“Bylaws”) permit indemnification of the officers, directors and certain other
persons of the Company. Indemnitee may also be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (“DGCL”). The
Charter, Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the Board,
officers and other persons with respect to indemnification.

C.    The uncertainties relating to such liability insurance and to
indemnification have increased the difficulty of attracting and retaining such
persons;

D.    The Board has determined that the increased difficulty in attracting and
retaining such persons would be detrimental to the best interests of the
Company’s stockholders, and that the Company should act to assure such persons
that there will be increased certainty of protection in the future;

E.    It is reasonable, prudent, and necessary for the Company to contractually
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company or its Subsidiaries free from undue concern that
they will not be so indemnified;

F.    This Agreement is a supplement to and in furtherance of the Charter,
Bylaws and any resolutions adopted pursuant to such Charter and Bylaws, and will
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee;

G.     Indemnitee may have certain rights to indemnification and insurance
provided by other entities or organizations which Indemnitee and such other
entities and organizations intend to be secondary to the primary obligation of
the Company to indemnify Indemnitee as provided in this Agreement. Subject to
Section 8, the Company acknowledges and agrees that the foregoing is a material
condition to Indemnitee’s willingness to serve on the Board;

 

1.



--------------------------------------------------------------------------------

H    This Agreement supersedes and replaces in its entirety any previous
indemnification agreement entered into between the Company or any of its
Subsidiaries; and

I.    To the extent applicable, the Company may extend the rights, benefits and
obligations under this Agreement to officers, directors or executives of any
Subsidiary.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
officer or a director of the Company and/or any Subsidiary from and after the
date first written above, the parties agree as follows:

1.    Indemnity of Indemnitee. The Company agrees to hold harmless and indemnify
Indemnitee to the fullest extent permitted by applicable law, as such may be
amended from time to time, in accordance with the terms of this Agreement,
including, but not limited to, indemnification from and against any and all
losses, damages, claims, liabilities and expenses asserted against, or incurred
or suffered by, Indemnitee (including the costs and expenses of legal counsel
retained by the Company to defend Indemnitee and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any Proceeding. In furtherance of this
indemnification, and without limiting the generality of such indemnification:

(a)    Proceedings Other Than Proceedings by or in the Right of the Company.
Subject to the terms of this Agreement (including Section 9), Indemnitee will be
indemnified as provided in this Section 1(a) if, by reason of his or her
Corporate Status, the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding other than a Proceeding by or in the right of the
Company or any Subsidiary. Pursuant to this Section 1(a), Indemnitee will be
indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, penalties, fines, and amounts paid in settlement actually
and reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue, or matter.

(b)    Proceedings by or in the Right of the Company. Subject to the terms of
this Agreement (including Section 9), Indemnitee will be indemnified as provided
in this Section 1(b) if, by reason of his or her Corporate Status, the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding brought by or in the right of the Company or any Subsidiary. Pursuant
to this Section 1(b), Indemnitee will be indemnified to the fullest extent
permitted by applicable law against all Expenses actually and reasonably
incurred by the Indemnitee, or on the Indemnitee’s behalf, in connection with
such Proceeding. Indemnification will not be provided against such Expenses if
made in respect of any claim, issue, or matter in such Proceeding as to which
Indemnitee will have been adjudged to be liable to the Company unless and to the
extent that the Court of Chancery in the State of Delaware will determine that
such indemnification may be made.

2.    Additional Indemnity. The Company agrees to indemnify and hold Indemnitee
harmless against all Expenses, judgments, penalties, fines, and amounts paid in
settlement actually and reasonably incurred by him or her or on his or her
behalf if, by reason of his or her Corporate Status, he or she is, or is
threatened to be made, a party to or participant in any Proceeding (including a
Proceeding by or in the right of the Company or any Subsidiary), including,
without limitation, any and all liability arising out of the negligence or
active or passive wrongdoing of Indemnitee. The only limitation that will exist
on the Company’s obligations pursuant to this Agreement will be that the Company
will not be obligated to make any payment to Indemnitee pursuant to Section 9 or
that is finally determined (under the procedures, and subject to the
presumptions, in Sections 6 and 7) to be unlawful.

 

2.



--------------------------------------------------------------------------------

3.    Contribution.

(a)    Whether or not the indemnification provided in Sections 1 and 2 is
available, in respect of any threatened, pending, or completed action, suit, or
proceeding in which the Company or any Subsidiary is jointly liable with
Indemnitee (or would be if joined in such action, suit, or proceeding), the
Company will pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit, or proceeding without requiring Indemnitee to
contribute to such payment, and the Company waives and relinquishes any right of
contribution it may have against Indemnitee. The Company will not enter into any
settlement of any action, suit, or proceeding in which the Company or any
Subsidiary is jointly liable with Indemnitee (or would be if joined in such
action, suit, or proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee. The Company will not
settle any action or claim in a manner that would impose any penalty or
admission of guilt or liability on Indemnitee without Indemnitee’s written
consent. The Company shall not be obligated to indemnify Indemnitee against
amounts paid in settlement of a Proceeding against Indemnitee if such settlement
is effected by Indemnitee without the Company’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned.

(b)    Without diminishing or impairing the rights and obligations of the
Company in the preceding subparagraph, if Indemnitee elects or is required to
pay all or any portion of any judgment or settlement in any threatened, pending,
or completed action, suit, or proceeding in which the Company or any Subsidiary
is jointly liable with Indemnitee (or would be if joined in such action, suit,
or proceeding), the Company will contribute to the amount of Expenses,
judgments, fines, and amounts paid in settlement actually and reasonably
incurred and paid or payable by Indemnitee in proportion to the relative
benefits received by the Company and all officers, directors, or employees of
the Company, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such action, suit, or proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such action, suit
or proceeding arose. To the extent necessary to conform to law, the proportion
determined on the basis of relative benefit may be further adjusted by reference
to the relative fault of the Company and all officers, directors, or employees
of the Company other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines, or settlement amounts, as well as any other
equitable considerations which the applicable law may require to be considered.
The relative fault of the Company and all officers, directors, or employees of
the Company, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, will be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their respective conduct is active or
passive.

(c)    The Company agrees to fully indemnify and hold Indemnitee harmless from
any claims of contribution which may be brought by the Company’s or any
Subsidiary’s officers, directors, or employees, other than Indemnitee, who may
be jointly liable with Indemnitee.

(d)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding to reflect: (i) the relative
benefits received by the Company and Indemnitee as a result of the events and
transactions giving cause to such Proceeding; and (ii) the relative fault of the
Company (and its directors, officers, employees, and agents) and Indemnitee in
connection with such events and transactions.

 

3.



--------------------------------------------------------------------------------

4.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party, he or
she will be indemnified against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.

5.    Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company will advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Corporate
Status within thirty (30) days after the receipt by the Company of a statement
from Indemnitee requesting such advance or advances, whether prior to or after
final disposition of such Proceeding and even if no determination with respect
to entitlement to indemnification under Section 6 has been made. Such statement
will reasonably evidence the Expenses incurred by Indemnitee and will include or
be preceded or accompanied by a written undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it is ultimately determined that
Indemnitee is not entitled to be indemnified against such Expenses. Any advances
and undertakings to repay pursuant to this Section 5 will be unsecured and
interest free.

6.    Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions will apply in the event of any question as
to whether Indemnitee is entitled to indemnification under this Agreement:

(a)    To obtain indemnification under this Agreement, Indemnitee will submit to
the Company a written request with such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
General Counsel of the Company or of a Subsidiary will, promptly on receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such request to the Company, or to provide such a request
in a timely fashion, will not relieve the Company of any liability that it may
have to Indemnitee unless, and to the extent that, such failure actually and
materially prejudices the interests of the Company.

(b)    On written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a), Indemnitee’s entitlement to indemnification will
be determined in the specific case by one of the following methods, which will
be at the election of the Board:

(i)    by a majority vote of the Disinterested Directors, even though less than
a quorum;

(ii)     by a committee of Disinterested Directors designated by majority vote
of Disinterested Directors, even though less than a quorum;

(iii)    if there are no Disinterested Directors, or if the Disinterested
Directors so direct, by Independent Counsel in a written opinion to the Board, a
copy of which will be delivered to the Indemnitee; or

(iv)     if so directed by the Board, the stockholders of the Company.

(c)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b), the Independent Counsel will be
selected as provided in this Section 6(c). The Independent Counsel will be
selected by the Board and notify the Indemnitee by written notice. Within

 

4.



--------------------------------------------------------------------------------

10 days after such notice has been given, Indemnitee may deliver the Company a
written objection to such selection. But, that objection may only be asserted on
the ground that the Independent Counsel does not meet the requirements of
Independent Counsel (as defined in Section 12), and the objection will include
with particularity the factual basis of such assertion. Absent a proper and
timely objection, the person so selected will act as Independent Counsel. If a
written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If no
Independent Counsel will have been selected and not objected to within 20 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 6(a), either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection made by the Indemnitee to the Company’s selection of
Independent Counsel or for the appointment of a person selected by the court or
by such other person as the court designates to serve as Independent Counsel.
The person with respect to whom all objections are so resolved or the person so
appointed will act as Independent Counsel under Section 6(b). The Company will
pay any and all reasonable fees and expenses of Independent Counsel incurred by
such Independent Counsel in connection with acting pursuant to Section 6(b), and
the Company will pay all reasonable fees and expenses incident to the procedures
of this Section 6(c), regardless of the manner in which such Independent Counsel
was selected or appointed. In no event will Indemnitee be liable for fees and
expenses incurred by such Independent Counsel.

(d)    In making a determination with respect to entitlement to indemnification
under this Agreement, the person or persons or entity making such determination
will presume that Indemnitee is entitled to indemnification under this
Agreement. Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion by clear and convincing evidence. Neither the
failure of the Company, as set forth in Section 6(b), to have made a
determination prior to the commencement of any action pursuant to Section 7 of
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company, as set forth in Section 6(b), that Indemnitee has
not met such applicable standard of conduct, will be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

(e)    Indemnitee will be presumed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. In addition,
the knowledge and actions, or failure to act, of any director, officer, agent,
or employee of the Enterprise will not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 6(d) are satisfied, it will in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he or she reasonably believed to be in, or not opposed to, the best
interests of the Company. Anyone seeking to overcome this presumption will have
the burden of proof and the burden of persuasion by clear and convincing
evidence.

(f)    If the person, persons, or entity empowered or selected under
Section 6(b) to determine whether Indemnitee is entitled to indemnification has
not have made a determination within sixty (60) days after receipt by the
Company of the request, the requisite determination of entitlement to
indemnification will be deemed to have been made, and Indemnitee will be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law. Such sixty (60)-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons, or entity making
such determination with respect to entitlement to indemnification in good faith
requires such

 

5.



--------------------------------------------------------------------------------

additional time to obtain or evaluate documentation or information relating
thereto. The provisions of this Section 6(f) will not apply if the determination
of entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) and if (A) within 15 days after receipt by the Company of the
request for such determination, the Board or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting to be held within 75 days after such receipt,
and such determination is made at that annual meeting, or (B) a special meeting
of stockholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made at that special
meeting.

(g)    Indemnitee will cooperate with the person, persons, or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing such person, persons, or entity on reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any person or persons making a
determination of indemnification under this Agreement, pursuant to Section 6(b),
will act reasonably and in good faith in making that determination. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by or on behalf
of Indemnitee in so cooperating with the person, persons, or entity making such
determination will be borne by the Company (irrespective of the determination as
to Indemnitee’s entitlement to indemnification), and the Company indemnifies and
agrees to hold Indemnitee harmless therefrom.

(h)    The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption, and uncertainty. In the event that any action, claim,
or proceeding to which Indemnitee is a party is resolved in any manner other
than by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it will be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit, or proceeding. Anyone seeking
to overcome this presumption will have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(i)    The termination of any Proceeding or of any claim, issue, or matter in
any Proceeding, by judgment, order, settlement or conviction, or on a plea of
nolo contendere or its equivalent, will not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

7.    Remedies of Indemnitee.

(a)    In the event that (i) a determination is made pursuant to Section 6 that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 5, (iii)
subject to the limitations set forth herein, no determination of entitlement to
indemnification is made pursuant to Section 6(b) within ninety (90) days after
receipt by the Company of the request for indemnification, or (iv) payment of
indemnification is not made within sixty (60) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 6, Indemnitee will be entitled
to an adjudication in accordance with Section 20. Indemnitee will commence such
proceeding seeking an adjudication within one year following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 7(a). The Company will not oppose Indemnitee’s right to seek any such
adjudication. The adjudication and final judgment may be pursued as part of the
underlying proceeding or action in connection

 

6.



--------------------------------------------------------------------------------

with which indemnification is sought or in a separate proceeding or action to
establish rights and liabilities under this Agreement.

(b)    In the event that a determination has been made pursuant to Section 6(b)
that Indemnitee is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section 7 will be conducted in all respects as a de
novo trial on the merits, and Indemnitee will not be prejudiced by reason of the
adverse determination under Section 6(b).

(c)    If a determination has been made pursuant to Section 6(b) that Indemnitee
is entitled to indemnification, the Company will be bound by such determination
in any judicial proceeding commenced pursuant to this Section 7, absent (i) a
misstatement by Indemnitee of a material fact or an omission of a material fact
in connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law.

(d)    In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his or her rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company will pay on
his or her behalf, in advance, any and all expenses (of the types described in
the definition of Expenses) actually and reasonably incurred by him or her in
such judicial adjudication, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses, or
insurance recovery.

(e)    The Company will be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding, and enforceable, and will stipulate in
any such court that the Company is bound by all the provisions of this
Agreement. The Company will indemnify Indemnitee against any and all Expenses
and, if requested by Indemnitee, will (within thirty (30) days after receipt by
the Company of a written request therefore) advance, subject to Section 5 and to
the extent not prohibited by law, such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company.

(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement will be
required to be made prior to the final disposition of the Proceeding.

8.    Non-Exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification; Subrogation.

(a)    The rights of indemnification as provided by this Agreement will not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled, if expressly provided, under applicable law, the Charter, Bylaws, a
vote of stockholders, or a resolution of Board. No amendment, alteration, or
repeal of this Agreement or of any provision of this Agreement will limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration, or repeal. To the extent that a change in applicable law,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Charter, Bylaws, and this Agreement, it is
the intent of the parties of this Agreement that Indemnitee will enjoy all
greater benefits so afforded by such change. No right or remedy in this
Agreement conferred is intended to be exclusive of any other right or remedy,
and every other right and remedy will be cumulative and in addition to every
other right and remedy given under this Agreement or now or hereafter existing
at law or in equity or otherwise. The assertion or employment of any right or

 

7.



--------------------------------------------------------------------------------

remedy under this Agreement, or otherwise, will not prevent the concurrent
assertion or employment of any other right or remedy.

(b)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents, or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan, or other Enterprise that such person
serves at the request of the Company, the Company will procure such insurance
policy or policies under which the Indemnitee will be covered in accordance with
its or their terms to the maximum extent of the coverage available for any
director, officer, employee, agent, or fiduciary under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms of
this Agreement, the Company has director and officer liability insurance in
effect, the Company will give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures in the respective
policies. The Company will thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of such policies.

(c)    To the extent a claim relates to Indemnitee’s service to a Company’s
affiliate (“Vant”), or is otherwise brought by a stockholder of the Vant, or by
the Vant itself or on its behalf, or by any third party by reason of any act or
omission of the Indemnitee as an officer, director or employee of the Vant, then
the Vant shall be the primary source of indemnification for any Expenses that
may arise in relation to such Claim. In the event the indemnification offered by
a Vant in connection with a Proceeding to which the Indemnitee may be made a
party is inadequate in covering the Expenses incurred or sustained by
Indemnitee, then the Company shall supplement such inadequate Vant
indemnification by advancing such amounts or by purchasing excess liability
insurance coverage as may be necessary to cover such Expenses pursuant to the
terms of this Agreement.

(d)    In the event of Company’s or a Subsidiary’s bankruptcy (as may be
applicable), the Company shall indemnify Indemnitee for Expenses incurred by
Indemnitee in connection with such bankruptcy.

(e)    In the event of any payment under this Agreement, the Company will be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who will execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(f)    The Company will not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable under this Agreement if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

(g)    The Company’s obligation to indemnify or advance Expenses under this
Agreement to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee, or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan, or other Enterprise will be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan, or other Enterprise.

9.    Exceptions to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Company will not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:

(a)    if the Indemnitee’s conduct involved any fraud or dishonesty in relation
to the Company or a Subsidiary; or if the Indemnitee failed to act in good faith
and in a manner such person

 

8.



--------------------------------------------------------------------------------

reasonably believed to be in or not opposed to the best interests of the Company
or a Subsidiary; or with respect to any criminal proceeding, if the Indemnitee
had reasonable cause to believe the Indemnitee’s conduct was unlawful.

(b)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy of an Enterprise or other indemnity provision
provided by an Enterprise, except with respect to any excess beyond the amount
paid under any such insurance policy or other indemnity provision;

(c)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company;

(d)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, or other indemnitees or against any Subsidiary or its
directors, officers, employees, or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;

(e)    with respect to remuneration paid to Indemnitee if it is determined by
final judgment or other final adjudication that such remuneration was in
violation of law;

(f)    solely to the extent applicable, in connection with any claim for
reimbursement or any recovery policy of the Company or Immunovant, Inc. by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of shares of common stock
the Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act or Section 954 of the Dodd-Frank Act,
or the payment to the Company of profits arising from the purchase and sale by
Indemnitee of shares of common stock or other securities in violation of
Section 306 of the Sarbanes-Oxley Act), if but only to the extent Indemnitee is
held liable therefor (including pursuant to any settlement); or

Solely to the extent applicable, the Company will not be obligated pursuant to
the terms of this Agreement to indemnify Indemnitee or otherwise act in
violation of any undertaking appearing in and required by the rules and
regulations promulgated under the Securities Act, or in any registration
statement filed with the SEC under the Securities Act. Indemnitee acknowledges
that paragraph (h) of Item 512 of Regulation S-K promulgated under the
Securities Act currently generally requires the Company to undertake, if
applicable and in connection with any registration statement filed under the
Securities Act, to submit the issue of the enforceability of Indemnitee’s rights
under this Agreement in connection with any liability under the Securities Act
on public policy grounds to a court of appropriate jurisdiction and to be
governed by any final adjudication of such issue. Indemnitee specifically agrees
that any such undertaking will supersede the provisions of this Agreement and to
be bound by any such undertaking.

10.    Duration of Agreement. All agreements and obligations of the Company
contained herein will continue during the period Indemnitee is an officer or
director of the Company or a Subsidiary (or is or was serving at the request of
the Company or a Subsidiary as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other Enterprise) and will
continue thereafter so long as Indemnitee will be subject to any Proceeding (or
any proceeding commenced under Section 7) by reason of his or her Corporate
Status, whether or not he or she is acting or serving in any such capacity at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement. This Agreement will be binding on and inure to
the benefit of and be enforceable by the parties of this Agreement and their
respective successors (including any direct or indirect successor by purchase,
merger,

 

9.



--------------------------------------------------------------------------------

consolidation, or otherwise to all or substantially all of the business or
assets of the Company), assigns, spouses, heirs, executors, and personal and
legal representatives.

11.    Enforcement.

(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it to induce Indemnitee to
serve as an officer or director of the Company or a Subsidiary, and the Company
acknowledges that Indemnitee is relying on this Agreement in serving as an
officer or director of the Company or a Subsidiary.

(b)    Other than as provided in this Agreement, this Agreement constitutes the
entire agreement between the parties with respect to this subject matter and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties with respect to this subject matter.

12.    Definitions. For purposes of this Agreement:

(a)     “Board” means the Board of Directors of the Company.

(b)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or any Subsidiary
or of any other corporation, partnership, joint venture, trust, employee benefit
plan or other Enterprise that such person is or was serving at the express
written request of the Company or any Subsidiary.

(c)    “Disinterested Director” means a non-executive director of the Company
who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

(d)     “Enterprise” means the Company, any Subsidiary and any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee is or was serving at the express written request of
the Company as a director, officer, employee, agent or fiduciary.

(e)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(f)    “Expenses” includes all documented and reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding. Expenses also will include Expenses
incurred in connection with any appeal resulting from any Proceeding and any
federal, state, local, or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses
will not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

(g)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification under this Agreement.
Notwithstanding the foregoing, the term “Independent Counsel” will not include
any person who, under the applicable standards of professional conduct then
prevailing,

 

10.



--------------------------------------------------------------------------------

would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
The Company agrees to pay the reasonable fees of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(h)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
is or was an officer or director of the Company or a Subsidiary, by reason of
any action taken by him or her or of any inaction on his or her part while
acting as an officer or director of the Company or a Subsidiary, or by reason of
the fact that he or she is or was serving at the request of the Company or a
Subsidiary as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other Enterprise; in each case
whether or not he or she is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement; including one pending on or before the date of this
Agreement, but excluding one initiated by an Indemnitee pursuant to Section 7 of
this Agreement to enforce his or her rights under this Agreement.

(i)     Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

(j)    “SEC” means the Securities and Exchange Commission.

(k)    “Securities Act” means the Securities Act of 1933, as amended.

(l)    “Subsidiary” means any of the Company’s subsidiaries.

13.    Severability. The invalidity or unenforceability of any provision hereof
will in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision will be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

14.    Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement will be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement will
be deemed or will constitute a waiver of any other provisions hereof (whether or
not similar) nor will such waiver constitute a continuing waiver.

15.    Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered under this
Agreement. The failure to so notify the Company will not relieve the Company of
any obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

16.    Notices. All notices and other communications given or made pursuant to
this Agreement will be in writing and will be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) 5 days
after having been sent by registered or

 

11.



--------------------------------------------------------------------------------

certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications will be
sent:

(a)    To Indemnitee at the address on the books and records of the Company.

(b)    To the Company at:

Immunovant, Inc.

Attention: General Counsel

320 W 37th Street, 3rd Floor,

New York NY 10016

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

17.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature, electronic mail (including .pdf or any
electronic signature complying with the U.S. Federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument and be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

18.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and will not be deemed to constitute part of this Agreement
or to affect the construction thereof.

19.    Governing Law. This Agreement and the legal relations among the parties
will be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to its conflict of laws rules.

20.    Consent to Jurisdiction. The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement will be brought only in the Chancery Court of the
State of Delaware (the “Delaware Court”), and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably The Corporation Trust
Company as its agent in the State of Delaware for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

[Signature page follows.]

 

12.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

IMMUNOVANT, INC. By:  

 

  Name:   Title: INDEMNITEE

 

Signature of Indemnitee

 

13.